Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted September 16, 2021, wherein claims 126, 128-130, 140, and 144 are amended, claims 127, 131-139, 141-143, and 145 are canceled, and new claims 146-158 are introduced.  This application is a national stage application of PCT/US2018/049004, filed November 2, 2018, which claims benefit of provisional applications 62/664841, filed April 30, 2018, and 62/581574, filed November 3, 2017.
Claims 126, 128-130, 140, 144, and 146-158 are pending in this application.
Claims 126, 128-130, 140, 144, and 146-158 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted September 16, 2021, with respect to the rejection of instant claims 126-145 under 35 USC 112(a) for lacking enablement for solvates of the claimed compounds, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to no longer be directed to solvates.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 16, 2021, with respect to the rejection of instant claim 145 under 35 USC 112(a) for lacking enablement for methods of treating cancer using the claimed compounds as a single agent, has been fully considered and found to be persuasive to remove the rejection as claim 145 has been canceled.  Therefore the rejection is withdrawn.



	Currently claims 126, 128-130, 140, 144, and 146-158 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted September 16, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a compound having an adenosine monophosphate nucleotide analog structure according to formula (IIa) in claim 126, including several modifications to the adenine nucleobase moiety and a sulfone moiety at the 5’- position.  Dependent claims 144 and 146-158 are directed to pharmaceutical compositions comprising these compounds and methods of treating cancer comprising administering the compound in combination with an antitumor immunotherapy agent.  While as discussed in the previous July 12, 2021 office action, Applicant’s disclosure is not sufficient to enable treatment of cancers in general using the claimed compounds as single agents, the specification as originally filed does describe the compounds as CD73 inhibitors.  As described in the art (See Perrot et al. of record in previous action) inhibition of CD73 would be expected to inhibit tumor immune evasion and potentiate antitumor immunotherapy.  Therefore the disclosure is seen to be sufficient to enable the claimed method of treating cancer by administering this agent in combination with an immunotherapy.
	Furthermore the claimed invention is seen to be novel and non-obvious over the prior art.  The prior art does not disclose compounds having the claimed structure.  While Wang et al. (PCT 
	Specifically, in order for the instantly claimed structures to be considered to be obvious variants of the structures of Wang et al. that have support in 62/480093 and 62/526265, a proper rationale for obviousness must exist.  For example such a rationale could exist if the claimed triazolo modified adenine heterocycles were recognized in the art as functional equivalents of naturally occurring adenine nucleobases, or of substituting nitrogen for carbon at position Q2 were recognized in the art to be a predictable method of improving existing purine nucleobases, or alternately if the prior art provided some teaching or suggestion to modify the compounds of Wang et al. with this substitution.  Regarding the first two conditions, nothing in the art teaches that the nucleobases of the claimed compounds wherein Q1 and Q2 are N are functional equivalents of or improvements upon naturally occurring adenine nucleobases.  While this may be the case for specific nucleotide structures intended for 
Accordingly, Applicant’s amendment submitted September 16, 2021, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        10/18/2021